Mr. Chief Justice Negrón Fernández,
dissenting.
San Juan, Puerto Rico, January 31, 1966
I dissent as to the modification of the judgment because I consider - that in accordance with the facts of this case, the aforesaid modification is not justified in substituting the sentence of ten days in jail to a fine of one hundred dollars ($100.00); and because I consider, also, that the intervention of this Court in amending the penalties imposed by trial judges in cases like the present one, creates a state of insecurity and uncertainty in the judges of the Superior Court as to the propriety and correction of the imposition by them of penalties which are not fines, or of penalties which are not the minimum fines, which I believe to be detrimental to judicial proceeding and to the well-settled rules of nonintervention with the discretion of the trial court in the imposition of penalties, except in very special cases; and furthermore, because it gives an erroneous impression of laxity on the part of this Court, in confronting the problem that is created by persons who drive on our highways in state of intoxication endangering our public safety.